McDONALD, Chief Justice.
This was a suit by plaintiff to recover damages incurred by reason of defendant’s wrongful sale and disposition of plaintiff’s furniture which had been stored in defendant’s warehouse. Defendant sold and disposed of such without a compliance with Article 5644, R.C.S. Judgment was rendered for the defendant by the Trial Court. Plaintiff appeals, and while such cause is pending on appeal, both parties filed a joint motion setting forth that the cause had been settled and compromised, and praying that such cause be dismissed.
Such' motion is granted and the appeal is dismissed.